DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is advised that the Notice of Allowance mailed 9/21/2022 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
Prosecution on the merits of this application is reopened on claims 65-75 considered unpatentable for the reasons indicated below. 
This Office Action is non-final. References not included with this Office action can be found in a prior action. 

Status of Claims
Claims 65-75 as amended on 8/29/2022 are currently pending and under consideration on the merits.

Claim Objections
Claim 68 is objected to because of the following informalities:  “pnmary” is likely a typo for “primary”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 65-75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 65 recites “said astrocytes” at step (b) and step (f), but the claim recites astrocytes both at step (a) (ii) and step (a) (iii), thus blurring the metes and bounds of claim 65 as it is not clear which astrocytes of step (a) are required by steps (b) and (f). Furthermore, the claim is ambiguous as to whether or not the astrocytes of step (a) (ii) and step (a) (iii) are the same population of astrocytes or are different. Correction is required.
Claim 68 depends from claim 65 recites “said astrocytes”, but claim 65 recites astrocytes at step (a) (ii) and step (a) (iii), thus lacking antecedent basis and blurring the metes and bounds of claim 68 as it is not clear which astrocytes of claim 65 that claim 68 is referring to. Correction is required. See M.P.E.P. § 2173.05(e).
Claim 74 depends from claim 65 recites “said cells”, but claim 65 recites astrocytes endothelial cells, two instances of astrocytes, and pericytes thus lacking antecedent basis and blurring the metes and bounds of claim 74 as it is not clear which cells of claim 65 that claim 74 is referring to. Correction is required. See M.P.E.P. § 2173.05(e).
In so much that claims 66-75 depend from claim 65 and do not resolve the point of confusion, these claims must be rejected with claim 65 as indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 65-67, 69, and 71-73 are rejected under 35 U.S.C. 103 as being unpatentable over Tourovskaia et al. (Experimental Biology and Medicine (2014), 239, 1264-1271; provided in the IDS dated 12/02/2021) in view of Liu et al. (Current Pharmaceutical Design (2012), 18, 3653-3662; Reference U) and as evidenced by Wong et al. (US 2014/0142370).
In view of the indefiniteness rejections above and in the interest of compact prosecution, this rejection addresses the embodiment of claim 65 comprising a single population of astrocytes for claim 65 and its dependent claims. This rejection addresses the embodiment of any surface at any interface of the matrix/gel for claim 65. See M.P.E.P. § 2111 for a review of the broadest reasonable interpretation standard applied during prosecution.
Tourovskaia teaches a method comprising: 1) providing human cerebral microvascular endothelial cells, human brain astrocytes and pericytes, and a microfluidic device comprising at least one channel, 2) embedding the pericytes and astrocytes in the microfluidic device with type I collagen gel on ice, 3) transferring the microfluidic device loaded with the pericyte-astrocyte-collagen composition an incubator set to 37 °C such that the composition forms a gel, 4) seeding the microfluidic device with endothelial cells through the microfluidic device channel and into voids within the gel, then culturing said endothelial cells such to form a blood vessel within the gel (i.e. the endothelial cells form a layer interfacing with the gel) (Fig. 1; p1266, subheading “Cell culture and seeding in chips”; also p1265, subheading “Manufacture of TEMS chips” for microfiber extraction such as to leave cylindrical voids with the gel), reading on steps (a), (b), (d), and (e) of claim 65, and reading on claims 66, 67, and 70. Tourovskaia teaches that the embedded astrocytes extend (cellular) processes towards the endothelial cells (Fig. 3a and b; p1268, subheading “Blood-brain barrier”, the beginning of that paragraph through sentence ending “…(Figure 3e).”), reading on step (f) of claim 65. Tourovskaia teaches that when seeding the endothelial cells into the microfluidic device, the cells are allowed to adhere for 30 minutes before the start of subsequent perfusion (p1266, right column, sentence starting “In the BBB model…” through the end of that paragraph), reading on claim 71. Tourovskaia teaches that the blood vessel within the gel is in continuous contact with said gel (Fig. 1b), reading on claim 72.
Regarding claim 69, Tourovskaia is silent if the endothelial cell layer forms VE-cadherin containing junctions. Regarding claim 73, Tourovskaia is silent if the endothelial cells secret type IV collagen. However, Wong teaches a method comprising providing a microfluidic device (Example 1), forming a type I collagen gel scaffold (Example 2), providing human brain endothelial cell line D3 to the surface of said gel and culturing said cells under perfusion conditions such as endothelial cells form blood vessels and express VE-cadherin and type IV collagen as markers of tight junction formation (Example 3, 4, 7, and 8). Therefore, any VE-cadherin expression and type IV collagen secretion in Tourovskaia’s methods must be inherent absent any showing to the contrary based on the evidentiary teachings of Wong, because both Wong and Tourovskaia are directed towards microfluidic devices and the perfusion culture of human brain endothelial cells. See M.P.E.P. § 2112.
Regarding claim 65 step (c), Tourovskaia does not teach seeding the pericytes on any surface of the gel. 
Liu teaches that in the brain, pericytes, endothelial cells, astrocytes, and neurons form the neurovascular unit (Fig. 1) and that pericyte-endothelial cell interactions are particularly important for proper blood-brain barrier (BBB) function (p3653, 2nd paragraph under the “Introduction” through the 1st three paragraphs under the next section “Pericyte Location and Positioning”), reading on claim 65. Liu teaches that pericytes partially surround capillaries as umbrella-like structures and preferably at inter-endothelial junctions and are found at the luminal aspect of astrocyte end-feet, with the basement membrane separating the cell types (p3653, 1st paragraph under “Pericyte Location and Positioning”), reading on claim 65.
Regarding claim 65, it would have been obvious before the invention was filed to substitute the methods of embedding pericytes within a gel of Tourovskaia with methods of seeding pericytes on the surface of a gel in view of Liu. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Tourovskaia teaches a microfluidic device loaded with gel and gel-surface interfaces within the device. The skilled artisan would have been motivated to do so because Liu teaches that pericyte-endothelial cell interactions are particularly important for proper blood-brain barrier (BBB) function, and so the substitution would likely improve upon the methods of Tourovskaia by placing the pericytes in closer proximity to the endothelial cells.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 68 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Tourovskaia and Liu as applied to claim 65 above, and further in view of Eugenin et al. (The Journal of Neuroscience (2011), 31(26), 9456-9465) as evidenced by Eugenin et al. (Methods (2003), 29(4), 351-361).
The teachings of Tourovskaia and Liu are relied upon as set forth above. Tourovskaia further teaches human sources of cells (p1266, subheading “Cell culture and seeding in chips”), reading in-part on claims 68 and 70.
Regarding claim 68, Tourovskaia and Liu do not teach primary human brain astrocytes. Regarding claim 70, Tourovskaia and Liu do not teach primary human brain-derived endothelial cells.
Eugenin 2011 teaches an in vitro blood brain-barrier model comprising primary human brain-derived endothelial cells and primary human fetal brain astrocytes as a model for HIV infection (p9457, paragraph starting “Human astrocyte cultures…” through paragraph ending “… .”), reading on claims 68 and 70. Eugenin 2011 teaches that Human immunodeficiency virus type 1 (HIV) invades the CNS early after primary infection and causes HIV-associated neurological disorders in 40–60% of infected individuals even in the current antiretroviral therapy (1st paragraph of the Introduction), reading on claims 68 and 70. Eugenin 2011 teaches that similarly small numbers of HIV-infected astrocytes either in vitro or in vivo compromise the integrity of the blood-brain barrier and that the blood-brain barrier disruption is partially caused by endothelial cell apoptosis (Abstract and Fig. 2), reading on claims 68 and 70.
Regarding claim 68, Eugenin 2011 is silent if the human fetal astrocytes are obtained from the brain. However Eugenin 2003, which is cited by Eugenin 2011 above, teaches that the human fetal astrocytes are obtained from the CNS (central nervous system) (see p357, subheading 9.3). Therefore, Eugenin 2011 as evidenced by Eugenin 2003 inherently reads on the primary human brain astrocytes of claim 68.
Regarding claims 68 and 70, it would have been obvious before the invention was made to substitute the astrocytes and brain microvascular endothelial cell line of Tourovskaia with the primary human astrocytes and primary human brain endothelial cells of Eugenin 2011 in Tourovskaia’s methods. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Tourovskaia and Eugenin 2011 are directed towards co-cultures of human astrocytes and human brain endothelial cells as in vitro models of the blood-brain barrier. The skilled artisan would have been motivated to do so because Eugenin 2011 as a whole teaches that the in vitro blood-brain barrier comprising primary sources of astrocytes and brain endothelial cells is representative of HIV infection in the brain and so the substitution would likely be advantageous to further study the progression of astrocyte infection and endothelial cell apoptosis of HIV in Tourovskaia’s methods and microfluidic device.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Tourovskaia and Liu as applied to claim 65 above, and further in view of Förster et al. (J Physiol (2008), 586(7), 1937-49).
The teachings of Tourovskaia and Liu are relied upon as set forth above.
Regarding claim 74, Tourovskaia and Liu do not teach further exposing the cells to TNF-alpha.
Förster teaches methods of applying TNF-α as pro-inflammatory stimuli to an in vitro model of the blood-brain barrier comprising human brain microvascular endothelial cells (Abstract), reading on claim 74. Förster teaches that glucocorticoid administration to the cells prevents endothelial barrier breakdown in response to pro-inflammatory stimuli such as TNF-α (Abstract, Fig. 4, and Table 3), reading on claim 74.
It would have been obvious before the invention was filed to further treat the in vitro blood-brain barrier of Tourovskaia with the TNF-alpha of Förster. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Förster and Tourovskaia are directed towards an in vitro model of the blood-brain barrier comprising human brain microvascular endothelial cells. The skilled artisan would have been motivated to do so because Förster teaches that glucocorticoid administration to the cells prevents endothelial barrier breakdown in response to pro-inflammatory stimuli such as TNF-α, and so the combination would be predictably advantageous to determine if glucocorticoid administration prevents endothelial barrier breakdown in Tourovskaia’s in vitro blood brain barrier comprising astrocytes.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 75 rejected under 35 U.S.C. 103 as being unpatentable over Tourovskaia,  Liu, and Förster as applied to claims 65 and 74 above, and further in view of Aloisi et al. (J. Immunol. (1992), 149, 2358-2366).
The teachings of Tourovskaia, Liu, and Förster are relied upon as set forth above.
Regarding claim 75, Tourovskaia, Liu, and Förster do not teach further detecting G-CSF secretion in response to the cells being exposed to TNF-alpha.
Aloisi teaches that primary human astrocytes stimulated with TNF-alpha secret G-CSF (Abstract, Table 1), reading on claim 75
It would have been obvious before the invention was made to detect G-CSF secretion in Tourovskaia’s methods and in vitro blood brain barrier further stimulated with TNF-alpha according to Förster. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Tourovskaia and Förster are directed towards an in vitro model of the blood-brain barrier comprising human brain microvascular endothelial cells, because Tourovskaia and Aloisi are directed towards astrocytes, and because Förster and Aloisi are directed towards in vitro application of TNF-alpha. The skilled artisan would have been motivated to do so because Aloisi teaches that primary human astrocytes stimulated with TNF-alpha secret G-CSF, and so the combination would predictably enhance the combined methods of Tourovskaia and Förster as another known cellular response to TNF-alpha stimulation.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean C. Barron/Primary Examiner, Art Unit 1653                                                                                                                                                                                             
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653